Kinne, J.
(dissenting). — I cannot concur in the result reached' in this case, nor am I content with the view of the sixth division of the opinion touching the question: of the fraud practiced upon plaintiffs. The question is there treated as though the fraud pleaded and relied upon to avoid the obligations of plaintiffs had been practiced upon them 'after they in fact became, members, of the company. Such is not the case. The fraud relied upon was prior to the time they became members of the company. It is claimed to have been by reason of the alleged fraudulent representation® that plaintiffs were induced to become members of the company. Now, a.s to. such fraud, nd *139presumption arises or obtains that plaintiffs had knowledge of the articles and by-laws, and they are in no manner concluded or bound thereby; therefore the cases cited have no application. The rule contended for by the majority only applies as to fraud practiced after plaintiffs, had become members of the company. Such are not the facts, in this case.
Deemer, J., concurs with Kinne, J., in what is said regarding the sixth division of the opinion.